DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2021 has been entered.

Response to Amendment
Claims 1-11 are currently pending in the present application. Claims 1-2, 5-6 and 10 are currently amended; claims 3-4 and 7-9 are previously presented; and claim 11 is original. The amendment dated February 25, 2021 has been entered into the record.

Response to Arguments
Applicant's arguments with respect to at least claim 1 have been fully considered, but are moot in light of the new ground of rejection set forth below. The new ground of rejection cites at least Ohmori (US 2008/0200621, hereinafter “Ohmori”). Ohmori specifically teaches “a retardation layer consisting of a single film having a reverse wavelength dispersion 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ohmori (US 2008/0200621) in view of Hiruma (US 2010/0328583).
Regarding claim 1, Ohmori discloses a polarizing plate with a retardation layer ([0118] “a laminate film obtained by laminating the retardation film of the present invention to a polarizing plate”) comprising, in this order:

a polarizer ([0118] “a polarizing plate”),
wherein the first retardation layer has an in-plane retardation Re(550) ([0113] "Re(450), Re(550), and Re(650) represent in-plane retardations measured at wavelengths 450, 550 and 650 nm, respectively”, [0140] “Re(550) … 138.1 nm”) and has a refractive index ellipsoid showing a relationship of nx>nz>ny ([0114] “nx>nz>ny”).
Ohmori does not explicitly disclose that the first retardation layer has an in-plane retardation Re(550) of 100 nm to 140 nm, satisfies a relationship of Re(450)<Re(550)<Re(650), and has an Nz coefficient of from 0.2 to 0.8.
However, Ohmori discloses that the first retardation layer has an in-plane retardation Re(550) of 138.1 nm ([0140]), Re(450)=116.4 nm, Re(550)=138.1 m and Re(650)=147.6 nm, satisfying the relationship of Re(450)<Re(550)<Re(650) ([0140]), and the first retardation layer has an Nz coefficient of 0.5 ([0114]) (A prima facie case of obviousness exists where claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Ohmori retardation layer with the teachings of Ohmori, wherein the first retardation layer has an in-plane retardation Re(550) of 100 nm to 140 nm, satisfies a relationship of Re(450)<Re(550)<Re(650), and has an Nz coefficient of from 0.2 to 0.8, by using the optical values as described by Ohmori. One would have been motivated to control refractive indexes to exhibit wavelength dispersion characteristics in the visible light 
Ohmori further fails to disclose the polarizing plate with a retardation layer having an elongate shape, comprising, in this order: the first retardation layer; a polarizer; and a pressure-sensitive adhesive layer.
However, Hiruma discloses a polarizing plate with a retardation layer (see Fig. 1 where the liquid crystal display polarizing plate 10 has the retardation film 2) having an elongate shape (Fig. 1), comprising, in this order: a retardation layer; a polarizer; and a pressure-sensitive adhesive layer ([0059] "a liquid crystal display polarizing plate 10 includes a polarizer 1, a retardation film 2 bonded to one side of the polarizer 1, and a polarizing plate protection film 3 bonded to the other side of the polarizer 1", [0061] "a pressure-sensitive adhesive is used to bond the liquid crystal display polarizing plate of the invention to a liquid crystal cell").
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Ohmori polarizing plate with the teachings of Hiruma, where the polarizing plate with a retardation layer having an elongate shape, comprises, in this order: the first retardation layer; a polarizer; and a pressure-sensitive adhesive layer, by using a pressure-sensitive adhesive for bonding as described by Hiruma. By doing so, the adhesive layer on the polarizer side does not affect or degrade the optical properties of the retardation layer (Hiruma: [0061]).

Claims 1-4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (US 6638582), of record, in view of Ohmori (US 2008/0200621), and in further view of Hiruma (US 2010/0328583).
Regarding claim 1, Uchiyama discloses a polarizing plate (the retardation film-integrated polarizing film 5 in Figs. 3-4) with a retardation layer (1), having an elongate shape (column 15 lines 5-8) and comprising, in this order:
a first retardation layer (1);
a polarizer (4); and
wherein the first retardation layer has an in-plane retardation Re(550) (see Δn · d (550) (nm) in Fig. 6 and Table 2), satisfies a relationship of Re(450)<Re(550)<Re(650) (see Fig. 6), has a refractive index ellipsoid showing a relationship of nx>nz>ny (column 13 line 41 “nx>nz>ny”).
Uchiyama does not explicitly disclose that the retardation layer has an in-plane retardation Re(550) of from 100 nm to 180 nm, and has an Nz coefficient of from 0.2 to 0.8.
However, Uchiyama discloses that the first retardation layer has an in-plane retardation Re(550) of 140 nm (see Fig. 6 and Table 2 where Δn · d (550) (nm) is 140 nm), and has an Nz coefficient of 0.5 (column 13 lines 28-31 “Nz=0.5”) (A prima facie case of obviousness exists where claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the first retardation layer of Uchiyama with the teachings of Uchiyama, wherein the retardation layer has an in-plane retardation Re(550) of from 100 nm to 180 nm, and has an Nz coefficient of from 0.2 to 0.8, by using the optical values as disclosed by Uchiyama. One would have been motivated to utilize a wavelength dispersion of 
Uchiyama further fails to disclose the first retardation layer consisting of a single film having a reverse wavelength dispersion dependency.
Ohmori discloses a retardation layer consisting of a single film having a reverse wavelength dispersion dependency ([0113] "the retardation film of the present invention consists of a single-layer film ... and exhibits reverse wavelength dispersion characteristics"; the examiner considers Ohmori discloses a retardation layer as required by Uchiyama. See at least [0050] and [0114] teaching the optical characteristics).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the first retardation layer of Uchiyama with the teachings of Ohmori, wherein the first retardation layer consists of a single film having a reverse wavelength dispersion dependency, by using the retardation film of Ohmori. One would have been motivated to use a single-layer retardation film to provide a relatively small thickness and to exhibit wavelength dispersion characteristics in the visible light wavelength range (Ohmori: [0049], [0113]).
While Uchiyama discloses the polarizing plate being disposed on a liquid crystal display cell (see Fig. 4, where 5 is disposed on 6, 7 and 8), Uchiyama does not necessarily disclose the polarizing plate comprising, in this order: the retardation layer; the polarizer; and a pressure-sensitive adhesive layer.
Hiruma discloses a polarizing plate with a retardation layer (see Fig. 1 where the liquid crystal display polarizing plate 10 has the retardation film 2) comprising, in this order: a 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by Uchiyama with the teachings of Hiruma, wherein the polarizing plate comprises, in this order: the first retardation layer; a polarizer; and a pressure-sensitive adhesive layer, by using a pressure-sensitive adhesive layer for bonding as described by Hiruma. By doing so, the adhesive layer on the polarizer side does not affect or degrade the optical properties of the retardation layer (Hiruma: [0061]).

Regarding claim 2, Uchiyama, Ohmori and Hiruma disclose the limitations of claim 1 above.
Uchiyama does not explicitly discloses that an angle formed between a slow axis of the first retardation layer and an absorption axis of the polarizer is from 125° to 145°.
However Uchiyama discloses that an angle formed between a slow axis of the first retardation layer and an absorption axis of the polarizer is 135° (column 19 lines 29-30 “the absorption axis of the polarizing film and the delay axis of the retardation film were arranged at 45°”. 45° in the clockwise direction is 135° in the counterclockwise direction) (A prima facie 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by Uchiyama with the teachings of Uchiyama, wherein an angle formed between a slow axis of the first retardation layer and an absorption axis of the polarizer is from 125° to 145°, by using the optical values described by Uchiyama, for the purpose of obtaining excellent image quality exhibiting no coloration of the black state (Uchiyama: column 19 lines 37-40).

Regarding claim 3, Uchiyama, Ohmori and Hiruma disclose the limitations of claim 1 above.
Uchiyama does not explicitly disclose another retardation layer between the polarizer and the pressure-sensitive adhesive layer, wherein the another retardation layer has an in-plane retardation Re(550) of from 100 nm to 180 nm, and has a refractive index ellipsoid showing a relationship of nx>ny≥nz in the embodiment shown in Figures 3 and 4.
However, Uchiyama discloses that the retardation films can be used as laminates with other retardation films and further teaches a retardation layer having an in-plane retardation Re(550) of 140 nm (Fig. 6 and Table 2 where Δn · d (550) (nm) is 140 nm), and has a refractive index ellipsoid showing a relationship of nx>ny≥nz (column 13 line 41 “nx>ny>nz”) (A prima facie case of obviousness exists where claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05]).


Regarding claim 4, Uchiyama, Ohmori and Hiruma disclose the limitations of claim 1 above.
Uchiyama does not explicitly disclose another retardation layer between the polarizer and the pressure-sensitive adhesive layer, wherein the another retardation layer has an in-plane retardation Re(550) of from 150 nm to 350 nm, and has a refractive index ellipsoid showing a relationship of nx>nz>ny in the embodiment shown in Figures 3 and 4.
However, Uchiyama discloses another retardation layer (see 2 in the laminated retardation film 3 in Fig. 2) between the polarizer and a pressure-sensitive adhesive layer (column 16 lines 64 - column 17 lines 1-3), wherein another retardation layer having an in-plane retardation Re(550) of 302 nm (see Table 4 where Δn · d (550) (nm) is 302 nm; see column 23 lines 16-20) (A prima facie case of obviousness exists where claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05]), and has a refractive index ellipsoid showing a relationship of nx>nz>ny (column 13 line 41 “nx>nz>ny”).


Regarding claim 9, Uchiyama, Ohmori and Hiruma disclose the limitations of claim 1 above, and Uchiyama further discloses wherein the polarizing plate with a retardation layer has a roll shape (column 15 lines 6-7 "carry out the attachment step in a roll-to-roll manner").

Regarding claim 10, Uchiyama, Ohmori and Hiruma disclose the limitations of claim 1 above, and Uchiyama further discloses an image display apparatus (Fig. 4), comprising the polarizing plate with a retardation layer of claim 1, which is cut, on a viewer side, ("[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. In this case, Uchiyama teaches a structure where the 

Regarding claim 11, Uchiyama, Ohmori and Hiruma disclose the limitations of claim 10 above, and Uchiyama further discloses
wherein the image display apparatus comprises:
a liquid crystal display apparatus including a backlight light source having a discontinuous emission spectrum; or
an organic electroluminescence display apparatus (column 15 lines 37-42 "The retardation film of the invention can also be used in combination with a polarizing film or the like in the optical elements not only of liquid crystal display devices but also of other display devices, such as organic electroluminescence displays (also referred to as OLEDs)").

Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama, in view of Ohmori and Hiruma, and in further view of Nishikouji (US 2006/0072221), of record.
Regarding claim 5, Uchiyama, Ohmori and Hiruma disclose the limitations of claim 3 above.

Nishikouji discloses that a slow axis of a retardation layer and a slow axis of another retardation layer are substantially perpendicular to each other ([0114] “the birefringent A-layer and the birefringent B-layer are arranged so that their slow axes are orthogonal to each other”).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Uchiyama liquid crystal device with the teachings of Uchiyama, wherein a slow axis of the first retardation layer and a slow axis of the another retardation layer are substantially perpendicular to each other, as Nishikouji teaches the birefringent layers where their slow axes are orthogonal to each other. By doing so, the in-plane retardation Δnd of the optical film as a whole would correspond to a difference between the in-plane retardation Δnda of the birefringent A-layer and the in-plane retardation Δndb of the birefringent B-layer (Nishikouji: [0114]).

Regarding claim 7, Uchiyama, Ohmori, Hiruma and Nishikouji disclose the limitations of claim 5 above.
Uchiyama does not explicitly disclose another retardation layer, wherein in-plane retardations of the another retardation layer satisfy a relationship of Re(450)<Re(550)<Re(650) in the embodiment shown in Figures 3 and 4.
However, Uchiyama discloses that another retardation film (see 2 in the laminated retardation film 3 in Fig. 2) and in-plane retardations of another retardation layer satisfy a 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Uchiyama liquid crystal device with the teachings of Uchiyama, wherein in-plane retardations of another retardation layer satisfy a relationship of Re(450)<Re(550)<Re(650), as Uchiyama describes using another retardation film and where there is a finite number of retardation films already disclosed and identified by Uchiyama ([MPEP 2143]), for adjustment to a suitable retardation value (Uchiyama: column 23 lines 20-21).

Regarding claim 8, Uchiyama, Ohmori and Hiruma disclose the limitations of claim 1 above.
However, Uchiyama does not disclose further comprising a separator temporarily bonded to an outer side of the pressure-sensitive adhesive layer.
Nishikouji discloses a separator temporarily bonded to an outer side of the pressure-sensitive adhesive layer ([0191] “In the case where a surface of a pressure-sensitive adhesive layer or an adhesive layer provided on the birefringent optical film, the laminated polarizing plate, or the like is exposed, it is preferable to cover the surface with a separator tentatively”).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Uchiyama liquid crystal device with the teachings of Nishikouji, wherein a separator temporarily is bonded to an outer side of the pressure-sensitive adhesive layer, as Nishikouji teaches using a separator bonded to an outer .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama, in view of Ohmori and Hiruma, and in further view of Oh (US 2016/0025913), of record.
Regarding claim 6, Uchiyama, Ohmori and Hiruma disclose the limitations of claim 1 above.
However, Uchiyama does not disclose that an angle formed between a slow axis of the first retardation layer and a slow axis of the another retardation layer is from 35° to 55°.
Oh discloses an angle formed between a slow axis of the retardation layer and a slow axis of another retardation layer is from 35° to 55° ([0086] “the slow axis of the first retardation film and the slow axis of the second retardation film formed +45° and +45° angles”) (A prima facie case of obviousness exists where claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Uchiyama liquid crystal device with the teachings of Oh, wherein an angle formed between a slow axis of the retardation layer and a slow axis of the another retardation layer is from 35° to 55°, as Oh teaches two retardation films formed having slow axes of +45° and +45° angles therebetween, for the purpose of having  improved and/or reinforced black visibility even in the front direction (Oh: [0092]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871